UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): ý ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 1-10233 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: MAGNETEK FLEXCARE PLUS RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: MAGNETEK, INC. N49 W13650 Campbell Drive Menomonee Falls, Wisconsin 53051 (Address of principal executive offices) (262) 783-3500 (Registrant’s telephone number, including area code) Contents Magnetek FlexCare Plus Retirement Savings Plan Audited Financial Statements and Supplemental Schedule Contents Report of Independent Registered Public Accounting Firm Pg. 1 Audited Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2009 and 2008 Pg. 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2009 and 2008 Pg.3 Notes to Financial Statements Pg. 4 Supplemental Schedules Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) Pg. 12 Form 5500, Schedule H, Part IV, Question 4a – Delinquent Participant Contributions for the Year Ended December 31, 2009 Pg. 13 Signature Pg. 14 Exhibit Pg. 15 Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee and the Participants of Magnetek FlexCare Plus Retirement Savings Plan: We have audited the accompanying statements of net assets available for benefits of Magnetek FlexCare Plus Retirement Savings Plan (the “Plan”) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedules, as listed in the accompanying Table of Contents, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedules are the responsibility of the Plan's management. The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic 2009 financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic 2009 financial statements taken as a whole. Baker Tilly Virchow Krause, LLP Milwaukee, Wisconsin June 23, 1 Contents Magnetek FlexCare Plus Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 2009 2008 Assets Investments - at fair value $ 34,885,923 $ 30,812,271 Receivables: Participant contributions 7,359 - Company contributions 2,842 - Net assets available for benefits, at fair value 34,896,124 30,812,271 Adjustments from fair value to contract value for fully benefit-responsive investment contracts (Note 2) 348,750 1,268,301 Net assets available for benefits $ 35,244,874 $ 32,080,572 See accompanying notes 2 Contents Magnetek FlexCare Plus Retirement Savings Plan Statements of Changes in Net Assets Available for Benefits For the years ended December 31, 2009 and 2008 2009 2008 Additions: Interest and dividend income $ 516,260 $ 837,236 Net appreciation in fair value of investments 4,059,989 - Contributions: Participant 1,136,915 1,383,148 Company 260,936 464,526 Total additions 5,974,100 2,684,910 Deductions: Benefits paid to participants 2,750,404 3,037,016 Net depreciation in fair value of investments - 8,099,792 Administrative expenses 59,394 68,155 Total deductions 2,809,798 11,204,963 Net increase (decrease) 3,164,302 (8,520,053 ) Net assets available for benefits: Beginning of year 32,080,572 40,600,625 End of year $ 35,244,874 $ 32,080,572 See accompanying notes 3 Contents Magnetek FlexCare Plus Retirement Savings Plan Notes to Financial Statements December 31, 2009 and 2008 1.
